*247OPINION.
Littleton:
At the hearing of this proceeding counsel for the petitioner stated:
The only question involved * $ * is the statute of limitation; we admit we are the transferee of The Lang Body Company of Ohio; we admit we were liable for the tax at the time, and the only matter involved is the statute of' limitations, and I have told Mr. Foley that all these things we would agree to when we get before the Board, and I will state that to your Honor, that we are bound by this tax if we are liable under the law, and we further admit that at the time we took over the Lang Body Company of Ohio, that the assets were four, five or six times what the tax amounted to and there is no question about our liability if the statute has not run * ⅜ ⅜.
In the case of the Lang Body Co., Docket No. 15087, the Board on May 27, 1929, promulgated its report and determination holding that the claim of the Lang Body Co., an Ohio corporation, which transferred its assets to this petitioner on or about August 31, 1919, that it had not instituted a proceeding before the Board upon the Commissioner’s deficiency notice mailed February 9, 1926, was not well taken; that the Ohio corporation did file a petition with the Board and that the Board had jurisdiction thereof. See Lang Body Co., 16 B. T. A. 728. In view of that determination the statute of limitation in respect of the tax liability of the Lang Body Co. of Ohio has not yet expired for the reason that the Commissioner mailed to that corporation a deficiency notice within the period of limitation as fixed by the waiver executed by that company. Since the statutory period for assessment of the tax against the taxpayer has not expired, it has not operated to bar assessment and collection of the deficiency in respect of the tax of the Ohio corporation, the taxpayer, from the petitioner as transferee under the provisions of section 280 of the Revenue Act of 1926, which provides that “ the period of limitation for assessment of any such liability of a transferee or fiduciary shall be * * * one year after the expiration of the period of limitation for assessment against the taxpayer.”
Reviewed by the Board.

Judgment will be entered for the respondent.